Citation Nr: 1215035	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1985. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD. The Veteran resides within the jurisdiction of the VARO in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2004.  A transcript of this testimony is associated with the claims file. 

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

The case was previously before the Board on three occasions; in April 2005, March 2008, and May 2010.  In each instance, it was remanded for additional development with respect to the claimed in-service stressors.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's statements regarding the occurrence of stressors in service are not credible and/or consistent with the circumstances or conditions of service.

3.  There is no credible supporting evidence that the claimed non-combat, in-service stressors occurred.

4.  The diagnoses of PTSD of record are based upon non-combat stressors for which no credible supporting evidence exists.  

5.  There are post-service diagnoses of psychotic disorder and depression.

6.  Service treatment records do not reveal any treatment for, or diagnosis of, any psychiatric disability during active service.

7.  The earliest evidence of any manifestation of any psychiatric disability is in 2003, almost two decades after the Veteran separated from active service.  

8.  There is no credible evidence linking any current psychiatric disability to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A May 2003 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An April 2008 letter satisfied the duty to notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  VA has undertaken extensive development in an attempt to verify the alleged non-combat stressors.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations of the Veteran were conducted and are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is evidence of a current diagnosis of a psychotic disorder; however there is no evidence showing that this psychosis became manifest during service or within the first year after separation from service.  38 C.F.R. § 3.384. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

In his May 2003 claim, the Veteran specifically indicated that he was filing a claim for service connection for PTSD.  

Service connection for post traumatic stress disorder requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128   (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court stated, "If the veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f). If, however, the veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors." 

During the pendency of the appeal, the regulations related to claims for PTSD were amended to now state: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

3.304(f)(3)(2011). 

The Board acknowledges the new regulations.  However, they are inapplicable to the Veteran's claim.  Simply put, the Veteran had peace-time active duty service in the United States and Germany from July 1978 to March 1985.  He alleges several non-combat stressors.  Accordingly, credible supporting evidence that the claimed in-service stressors occurred is required. 38 C.F.R. § 3.304(f).

The Veteran claims entitlement to service connection for PTSD.  There are post-service diagnoses of psychiatric disorders other than PTSD.  He claims he has PTSD as a result of stressors he experienced during active duty.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal and will consider all of the Veteran's psychiatric disorders.   

The Veteran had active duty service from July 1978 to March 1985.  There is no evidence of any symptoms of, or treatment for, any psychiatric disorder during active service.  Entry examination of the Veteran was conducted in January 1978.  Psychiatric clinical evaluation was "normal," with no abnormalities noted by the examining physician.  On the accompanying report of medical history he did not indicate any history of psychiatric disorders, including depression, excessive worry, trouble sleeping, or nervous trouble.  During service a periodic examination of the Veteran was conducted in August 1979; again psychiatric clinical evaluation was normal and he did not report any psychiatric symptoms on his report of medical history.

The Veteran separated from active duty service in March 1985.  No separation examination of the Veteran was conducted; he refused separation examination as documented in February 1985.  However, after this period of active duty, the Veteran apparently had inactive duty in Reserves.  An April 1990 Periodic Non-Flying examination report is of record and indicates that the Veteran was in the "USAFR," Air Force Reserve.  This report also reveals a normal psychiatric clinical evaluation; and the attached report of medical history does not indicate the presence of any psychiatric symptoms. 

Based on the evidence contained in the service treatment records, no pre-existing psychiatric disease was noted upon entry into service.  Accordingly, the Veteran is presumed to have been sound upon entry. There is simply no clear and unmistakable evidence to rebut this presumption.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran reports that he served in the Reserves from February 1987 to June 1993.  There is little evidence related to this service and any potential periods of active duty training and inactive duty training have not been established.  However, the Veteran has not asserted that his claimed psychiatric disability is related to his reserve service.  Moreover, the evidence of record tends to establish that had had inactive reserve service with limited, if any, involvement with drill or military activities.  

The first evidence of a psychiatric disability is a group of VA records dated in April 2003.  At this time, the Veteran was hospitalized for symptoms of hearing voices and a recent suicide attempt.  Several different psychiatric diagnoses were made at that time, including depression and brief psychotic episode. 

In May 2003, the Veteran filed his claim for service connection for PTSD. He submitted a requested statement detailing his alleged in-service stressors in June 2003. This statement does not indicate any specific stressor.  Rather, it is a rambling letter making various assertions of "trauma," autoimmune disease, shell shock, and battle fatigue.  However, the evidence clearly establishes that the Veteran did not serve in combat, or during a period of war. 

In July 2003, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  This is the first time the Veteran specified his claimed in service stressors.  He claimed that while stationed at Fort Sill, Oklahoma that a solider shot his friend in the "butt."  The perpetrator then returned to the barracks and killed himself.  He also alleged that another solider committed suicide while he was stationed in Germany, and that he was "told" of an automobile accident.  He also reported the recent death of his brother as a post-service stressor.  Based on these unconfirmed stressors, and the medical evidence of record, the diagnosis was: brief psychotic disorder, by history; Major depressive disorder with psychotic features; and PTSD. The examiner specifically referred to the stressors at Fort Sill when making the PTSD diagnosis. 

In August 2004, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He testified that on Easter Sunday 1982 (April 11, 1982), while he was stationed at Fort Sill, he was shot in the butt and then the perpetrator turned the gun on himself and committed suicide.  Later in his testimony, he stated that it was another solider that was shot in the butt. 

The Veteran had active duty from July 1978 to March 1985.  His service personnel records reveal that he was stationed at Fort Sill, Oklahoma from January 9, 1981 to April 28, 1982.  Multiple attempts have been made verify the Veteran's stressors, with the Department of the Army, the U.S. Armed Services Center for Unit Records Research (CURR), and the U.S. Army Criminal Investigative Division (CID).  In each instance the appropriate authority has been unable to verify the Veteran's alleged stressor of a shooting and suicide in the barracks at Fort Sill in 1982.  CID has been requested to provide verification of the stressor and on two separate occasion indicated that no records of any such incident exist.  To the extent that the Veteran has testified the he was wounded during the alleged incident by being "shot in the butt," there is no evidence of a gunshot wound in the Veteran's service treatment records.  

In July 2011, the most recent VA psychiatric examination of the Veteran was conducted.  At this time the Veteran reported seeing two soldiers commit suicide during service, one while stationed in Oklahoma, and one while stationed in Germany.  The examiner acknowledged the finding of the adjudicators that the Veteran's claimed stressors could not be corroborated.  The examiner reviewed the Veteran's psychiatric history; after full examination the diagnosis was psychotic disorder, not otherwise specified.  In a September 2011 medical opinion, the examiner indicated that the Veteran's current psychiatric disability was not related to service.  The examiner again noted a complete lack of any psychiatric symptoms during service and that the Veteran's alleged in-service stressors, or traumas, which could not be verified.  

The Veteran did not engage in combat; accordingly credible supporting evidence from showing that his claimed noncombat in-service stressors actually occurred is required for him to prevail.  See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such circumstances, the Veteran's lay testimony regarding the stressor is insufficient, standing alone, to establish service connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Veteran has a diagnosis of PTSD made in the July 2003 Compensation and Pension examination.  However, this diagnoses is based solely on the Veteran's accounts of non-combat stressors.  As discussed above, after considerable efforts at development, there is no credible supporting evidence that the alleged stressors occurred.  To the extent that there are diagnoses of psychiatric disabilities other than PTSD, specifically psychotic disorder and depression, there is no credible evidence linking any such psychiatric disability to service.  The evidence of record establishes the onset of psychiatric symptoms in 2003, almost two decades after the Veteran separated from active duty service and over a decade after his last reported reserve service.  The preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include PTSD; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


